Case 4:19-cv-00317-WTM-BWC Document 45 Filed 05/14/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

KATRINA RIVERA,
Plata t,

Vv. CASE NO. CV419-317
ROAD AUTO FINANCE, LLC;
FLIGHT FINANCE COMPANY, LLC;
SUNSET FINANCE CO., (SC) LLC;
and CREDIT COLLECTION
SERVICES, INC.;

a a a

 

Defendants.
ORDER
Before the Court is the parties’ Stipulation of
Dismissal. (Doc. 43.) Pursuant to Federal Rule of Civil
Procedure 41(a) (1) (A) (ii), a plaintiff may dismiss an

action by filing “a stipulation of dismissal signed by all
parties who have appeared.” As requested, Plaintiff’s
claims against Defendant Flight Finance Company, LLC are
DISMISSED WITHOUT PREJUDICE with each party to bear its own
costs and attorney fees. The Clerk is DIRECTED to amend the
caption accordingly.

. f¢e
SO ORDERED this “day of May 2020.

Si tre

WILLIAM T. MOORE, J®&.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
